Case 2:20-cv-12254-PDB-EAS ECF No. 15, PageID.82 Filed 08/10/21 Page 1 of 20




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DELINE ECHOLS, individually and on
behalf of all others similarly situated,
                                                    Case No. 20-cv-12254
                    Plaintiff,
                                                    Paul D. Borman
v.                                                  United States District Judge

CONGRESS COLLECTION, LLC,
and John Does 1-25

               Defendants.
_________________________________/

      OPINION AND ORDER GRANTING DEFENDANT CONGRESS
       COLLECTIONS LLC’S MOTION TO DISMISS PLAINTIFF’S
     COMPLAINT PURSUANT TO FED. R. CIV. P. 12(b)(1) (ECF NO. 8)

      Plaintiff Deline Echols has filed this putative class action against Defendant

Congress Collection LLC pursuant to the Fair Debt Collection Practices Act

(FDCPA). Plaintiff’s claims arise from a debt collection notice sent to her that

allegedly contained false and deceptive information. Now before the Court is

Defendant’s Motion to Dismiss Plaintiff’s Complaint Pursuant to Fed. R. Civ. P.

12(b)(1) for lack of subject matter jurisdiction, arguing that Plaintiff has failed to

articulate any injury in fact sufficient to confer Article III standing. (ECF No. 8.)

The Court finds that the briefing adequately addresses the issues in contention and


                                           1
Case 2:20-cv-12254-PDB-EAS ECF No. 15, PageID.83 Filed 08/10/21 Page 2 of 20




dispenses with a hearing pursuant to E.D. Mich. L.R. 7.1(f)(2). For the reasons that

follow, the Court GRANTS Defendant Congress Collection LLC’s Motion to

Dismiss Plaintiff’s Complaint Pursuant to Fed. R. Civ. P. 12(b)(1).

       I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       A.     Background

       On or about June 16, 2020, Defendant Congress Collection sent Plaintiff a

collection letter regarding a debt that had been placed with it for collection. (ECF

No. 1, Complaint (Compl.) at ¶ 26, PageID.6) (ECF No. 1-1, Ex. A, Collection

Letter, PageID.14.) That Collection Letter sets forth the statutorily-required debt

validation notice:

       Unless you notify this office within 30 days after receiving this notice
       that you dispute the debt or any portion thereof, Congress Collection
       will assume this debt is valid. If you notify this office in writing within
       30 days of receiving this notice, Congress Collection will obtain
       verification of the debt or obtain a copy of a judgment and mail a copy
       of such judgment or verification. If you submit a written request to
       Congress Collection within 30 days of receiving this notice, Congress
       Collection will provide you with the name & address of the original
       creditor, if different from the current creditor.

(Collection Letter, PageID.14.) The Letter further states: “This account may be

placed on your personal credit file and thus negatively impact your credit score if

left resolved.” (Id.)



                                           2
Case 2:20-cv-12254-PDB-EAS ECF No. 15, PageID.84 Filed 08/10/21 Page 3 of 20




      Plaintiff alleges that this second statement is false and deceptive and

“overshadows” the statutorily-required validation notice “by scaring Plaintiff into

making payment immediately to avoid negative credit reporting instead of exercising

his [sic] statutory right to dispute the debt as provided by the FDCPA.” (Compl. ¶¶

31-32, PageID.8.) Plaintiff further asserts that “[t]his language is false and deceptive

because Defendant has no way of knowing whether Plaintiff’s credit score would

decrease as a result of delaying payment.” (Id. ¶¶ 33-34, PageID.8.) Plaintiff claims

that, “[a]s a result of Defendant’s deceptive, misleading and unfair debt collection

practices, Plaintiff has been damaged.” (Id. ¶ 36, PageID.8.) Plaintiff’s Complaint

otherwise contains no allegations regarding any alleged “injuries” Plaintiff suffered.

      B.     Procedural History

      On August 20, 2020, Plaintiff filed this putative class action against

Defendant. (Compl.) Plaintiff asserts two claims under the FDCPA: Count I –

Violation of 15 U.S.C. §1692e “by creating a false and misleading representation of

the legal status of the debt in violation of §1692e(10)” and “by falsely representing

the character, amount or legal status of the debt in violation of §1692e(2)(A);” and

Count II – Violation of 15 U.S.C. § 1692g “by threatening negative credit reporting,

which overshadows the ‘g-notice’ language and coerces the consumer not to exert

its rights under the FDCPA.” (Id. PageID.9-11.)

                                           3
Case 2:20-cv-12254-PDB-EAS ECF No. 15, PageID.85 Filed 08/10/21 Page 4 of 20




       Defendant filed a Motion to Dismiss Plaintiff’s Complaint Pursuant to Fed.

R. Civ. P. 12(b)(1). (ECF No. 8, Def.’s Mot.) Defendant argues that Plaintiff’s

Complaint should be dismissed because Plaintiff has not articulated any injury in

fact traceable to the Collection Letter sufficient to confer Article III standing.

Instead, she only speculates that the credit reporting statement in the Letter might

“coerce” someone to waive their procedural rights and promptly pay a debt to avoid

negative credit consequences. Defendant contends that this speculative consequence

does not constitute a concrete injury sufficient to support Plaintiff’s standing to bring

this case.

       Plaintiff filed a Response in opposition to Defendant’s motion. (ECF No. 11,

Pl.’s Resp.) Plaintiff argues that she has Article III standing based exclusively on

Defendant’s alleged statutory violations. She contends that Defendant’s “deception”

regarding negative credit reporting “puts Plaintiff at a materially greater risk” of

causing her to forego and overlook her validation of rights, and that “risk of such

forfeiture is enough to satisfy the injury-in-fact requirement of Article III because

seeking validation of a debt is one of the central interests that Congress sought to

protect under the statute.”

       Defendant filed a reply brief in support of its motion. (ECF No. 14, Def.’s

Reply.) Defendant contends that Plaintiff “concedes she has no tangible injuries.”

                                           4
Case 2:20-cv-12254-PDB-EAS ECF No. 15, PageID.86 Filed 08/10/21 Page 5 of 20




Defendant argues that Plaintiff’s “blanket claim of harm from mere receipt of a letter

disclosing the possibility of credit reporting” does not “establish a material risk of

harm that her procedural right to dispute the debt or seek validation might be

squandered.” Defendant concludes that Plaintiff has failed to demonstrate that she

has legal standing to bring a claim under the FDCPA, and her Complaint should be

dismissed.

                             II. LEGAL STANDARD

      Whether a party has standing is an issue of the court’s subject matter

jurisdiction under Federal Rule of Civil Procedure 12(b)(1). Lyshe v. Levy, 854 F.3d

855, 858 (6th Cir. 2017). Subject-matter jurisdiction is always a “threshold

determination,” American Telecom Co. v. Republic of Lebanon, 501 F.3d 534, 537

(6th Cir. 2007), and “may be raised at any stage in the proceedings.” Schultz v.

General R.V. Ctr., 512 F.3d 754, 756 (6th Cir. 2008). Challenges to subject-matter

jurisdiction under Federal Rule of Civil Procedure 12(b)(1) “come in two varieties:

a facial attack or a factual attack.” Gentek Bldg. Prods., Inc. v. Sherwin–Williams

Co., 491 F.3d 320, 330 (6th Cir. 2007). As relevant here, a facial attack on the

subject-matter jurisdiction alleged in the complaint questions the sufficiency of the

pleading. Id. When reviewing a facial attack, a court must take the allegations in the

complaint as true, which is a similar safeguard employed under 12(b)(6) motions to

                                          5
Case 2:20-cv-12254-PDB-EAS ECF No. 15, PageID.87 Filed 08/10/21 Page 6 of 20




dismiss. Id. (citing Ohio Nat’l Life Ins. Co. v. United States, 922 F.2d 320, 325 (6th

Cir. 1990)). If those allegations establish federal claims, jurisdiction exists. Id. “If

the court determines at any time that it lacks subject-matter jurisdiction, the court

must dismiss the action.” Fed. R. Civ. P. 12(h)(3).

                                  III. ANALYSIS

      A.     The Fair Debt Collection Practices Act

      The FDCPA was enacted to “eliminate abusive debt collection practices by

debt collectors.” 15 U.S.C. § 1692(e). “The FDCPA prohibits a wide array of

specific conduct, but it also prohibits, in general terms, any harassing, unfair, or

deceptive debt collection practice, which enables the courts, where appropriate, to

proscribe other improper conduct which is not specifically addressed.” Currier v.

First Resolution Inv. Corp., 762 F.3d 529, 533 (6th Cir. 2014). The FDCPA codified

several specific consumer-protective rights, including those in Section 1692g, which

sets out requirements for a debt collector’s “initial communication with a consumer

in connection with the collection of any debt,” including that the communication

notify the consumer of the right to dispute the debt and to seek verification of the

validity of the debt through written notice and request to the creditor. 15 U.S.C. §

1692g(a). If the debtor makes such a written verification request, the debt collector

must cease collection efforts until the verification is provided to the consumer. Id. §

                                           6
Case 2:20-cv-12254-PDB-EAS ECF No. 15, PageID.88 Filed 08/10/21 Page 7 of 20




1692g(b). The FDCPA gives consumers a private right of action to enforce its

provisions against debt collectors. 15 U.S.C. § 1692k(a).

      To determine whether conduct fits within the broad scope of the FDCPA, the

conduct is viewed through the eyes of the “least sophisticated consumer.” Barany-

Snyder v. Weiner, 539 F.3d 327, 333 (6th Cir. 2008). This objective standard

recognizes that the FDCPA protects the gullible and the shrewd alike while

simultaneously “‘prevent[ing] liability for bizarre or idiosyncratic interpretations of

collection notices by preserving a quotient of reasonableness and presuming a basic

level of understanding and willingness to read with care.’” Id. (quoting Kistner v.

Law Offices of Michael P. Margelefsky, LLC, 518 F.3d 433, 438 (6th Cir. 2008)).

      B.     Standing

      Defendant asserts that Plaintiff lacks standing to pursue her FDCPA claims.

Article III, § 2 of the Constitution extends the judicial power of the United States

“only to ‘Cases’ and ‘Controversies.’” Spokeo, Inc. v. Robins, 578 U.S. 856, 136 S.

Ct. 1540, 1547 (2016) (“Spokeo II”) (quoting U.S. Const. Art. III, § 2). Standing

“ensure[s] that federal courts do not exceed their authority” and “limits the category

of litigants empowered to maintain a lawsuit in federal court to seek redress for a

legal wrong.” Id. Standing is a jurisdictional requirement. See Coal Operators &

Assocs., Inc. v. Babbitt, 291 F.3d 912, 915 (6th Cir. 2002). Thus, if a plaintiff does

                                          7
Case 2:20-cv-12254-PDB-EAS ECF No. 15, PageID.89 Filed 08/10/21 Page 8 of 20




not have standing, the court lacks subject matter jurisdiction. See Lyshe, 854 F.3d at

857.

       To establish standing, a plaintiff must meet the minimum threshold of having

“(1) suffered an injury in fact, (2) that is fairly traceable to the challenged conduct

of the defendant, and (3) that is likely to be redressed by a favorable judicial

decision.” Spokeo II, 136 S. Ct. at 1547. “The plaintiff, as the party invoking federal

jurisdiction, bears the burden of establishing these elements.” Id. At the pleading

stage, as here, “the plaintiff must clearly … allege facts demonstrating each element

[of standing]. Id.

       Injury-in-fact is the “[f]irst and foremost” element of the standing inquiry;

“[a]n injury in fact must be real, not abstract, actual, not theoretical, concrete, not

amorphous.” Huff v. Telecheck Servs., Inc., 923 F.3d 458, 462 (6th Cir. 2019) (citing

Spokeo II, 136 S. Ct. at 1548), cert. denied, 140 S. Ct. 1117 (Feb. 24, 2020). This

first requirement requires proof of an actual injury, that is, “‘an invasion of a legally

protected interest’ that is ‘concrete and particularized’ and ‘actual or imminent, not

conjectural or hypothetical.’” Spokeo II, 136 S. Ct. at 1548 (quoting Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560 (1992)). “For an injury to be

‘particularized,’ it ‘must affect the plaintiff in a personal and individual way.’” Id.

“A ‘concrete’ injury must be ‘de facto’; that is, it must actually exist.” Id.

                                           8
Case 2:20-cv-12254-PDB-EAS ECF No. 15, PageID.90 Filed 08/10/21 Page 9 of 20




      However, “‘[c]oncrete’ is not … necessarily synonymous with ‘tangible[,]’”

and “intangible injuries can nevertheless be concrete.” Spokeo II, 136 S. Ct. at 1549.

Some concrete, intangible injuries may flow from statutory violations. Id. However,

“Congress cannot erase Article III’s standing requirements by statutorily granting

the right to sue to a plaintiff who would not otherwise have standing,” Id. at 1547-

48, and “Article III standing requires a concrete injury even in the context of a

statutory violation.” Id. at 1549 (“For that reason, Robins could not, for example,

allege a bare procedural violation, divorced from any concrete harm, and satisfy the

injury-in-fact requirement of Article III.”); see also Buchholz v. Meyer Njus Tanick,

PA, 946 F.3d 855, 862 (6th Cir. 2020) (“Congress cannot confer standing on a

plaintiff – and thus open the door to federal court – when the plaintiff has not

sustained an injury in fact; Article III’s standing requirements still apply.”). With

respect to statutory FDCPA violations, the Sixth Circuit has explained:

      Spokeo categorized statutory violations as falling into two broad
      categories: (1) where the violation of a procedural right granted by
      statute is sufficient in and of itself to constitute concrete injury in fact
      because Congress conferred the procedural right to protect a plaintiff’s
      concrete interests and the procedural violation presents a material risk
      of real harm to that concrete interest; and (2) where there is a “bare”
      procedural violation that does not meet this standard, in which case a
      plaintiff must allege “additional harm beyond the one Congress has
      identified.” Spokeo II, 136 S. Ct. at 1549.



                                           9
Case 2:20-cv-12254-PDB-EAS ECF No. 15, PageID.91 Filed 08/10/21 Page 10 of 20




Macy v. GC Servs. Ltd. P’ship, 897 F.3d 747, 756 (6th Cir. 2018); see also Buchholz,

946 F.3d at 863.

      C.     Whether Plaintiff has Article III Standing

             1.     No actual injury or imminent risk of harm

      Defendant argues that Plaintiff lacks standing because she has not alleged that

she sustained any injury in fact or imminent risk of harm as a result of the credit

reporting statement in the Collection Letter. (Def.’s Mot. at p. 7, PageID.35.) The

Court agrees.

      First, Plaintiff has not articulated any specific harm arising from her claims

that the credit reporting overshadowed her rights or was otherwise deceptive: “no

forbearance, no reliance, no anxiety, no harm to her credit.” (Def.’s Mot. at p. 8,

PageID.36.) Defendant points out that Plaintiff does not allege that “she paid the

debt after reading the letter to avoid potential harm to her credit profile,” “does not

allege that she disputed and/or requested validation of the debt, or refrained from

doing so, based on the statement,” and “[i]n fact, does not allege that she would have

acted any differently if the letter omitted the credit reporting statement, much less,

did act differently,” but rather simply alleges that she was “damaged.” (Id. at pp. 8-

9, PageID.36-37.) Plaintiff does not address or dispute this argument, and failure to

respond to an argument amounts to a waiver of that issue. See Alexander v. Carter

                                          10
Case 2:20-cv-12254-PDB-EAS ECF No. 15, PageID.92 Filed 08/10/21 Page 11 of 20




for Byrd, 733 F. App’x 256, 261 (“[U]nder the law of this circuit,” the district court

properly deemed claim waived where the plaintiff failed to respond to the challenge

to the claim in the defendant’s motion.); Haddad v. Sec’y U.S. Dept. of Homeland

Sec., 610 F. App’x 567, 568-69 (6th Cir. 2015) (A plaintiff is deemed to have

abandoned a claim when he or she fails to address it in response to a dispositive

motion.). The Court finds that Plaintiff fails to allege in her Complaint that she

sustained any actual injury in fact as a result of the credit reporting statement in the

Collection Letter.

      Defendant further argues that Plaintiff does not allege a risk of any imminent

injury, because she does not allege that Defendant demanded “immediate” payment.

As the Sixth Circuit explained in Huff, “[a] material risk of harm, it is true, may

establish standing. But the ‘threatened injury must be certainly impending to

constitute injury in fact.’” Huff, 923 F.3d at 463 (internal and end citations omitted).

Defendant asserts that Plaintiff simply speculates that the credit reporting statement

might “coerce” someone to waive their procedural rights and promptly pay a debt to

avoid negative credit consequences. This speculative injury is insufficient to

establish a risk of imminent injury as applied to Plaintiff. See Buchholz, 946 F.3d at

865 (“[T]he Supreme Court has explained that the fear of a future harm is not an

injury in fact unless the future harm is ‘certainly impending.’”) (citing Clapper v.

                                          11
Case 2:20-cv-12254-PDB-EAS ECF No. 15, PageID.93 Filed 08/10/21 Page 12 of 20




Amnesty Int’l USA, 568 U.S. 398, 410 (2013)). Plaintiff does not address or dispute

this argument, and the Court finds that Plaintiff has failed to allege a risk of

“imminent injury” to her.

             2.     Procedural statutory violation as injury in fact

      In her Response, Plaintiff instead argues that Defendant’s alleged statutory

violations of the FDCPA, alone, are sufficient to confer standing in this case, and

that she need not allege any additional harm. (Pl.’s Resp. at p. 6, PageID.59.) As the

Sixth Circuit has explained, however, “just because a plaintiff alleges a procedural

violation does not mean the plaintiff has constitutional standing.” Buchholz, 946

F.3d at 867 (citing Spokeo II, 136 S. Ct. at 1549). Rather, “the plaintiff must still

satisfy Article III’s standing prerequisites, including the injury-in-fact requirement.”

Id.

       The Supreme Court decision in Spokeo II directs courts to consider two

factors to determine whether an intangible injury is cognizable in such a situation –

congressional judgment and the common law. Spokeo II, 136 S. Ct. at 1549. First,

considering congressional judgment, because Congress is “well positioned to

identify intangible harms that meet minimum Article III requirements,” its decision

to create certain procedural rights and causes of action is “instructive and important.”

Id. However, “Congress’ role in identifying and elevating intangible harms does not

                                          12
Case 2:20-cv-12254-PDB-EAS ECF No. 15, PageID.94 Filed 08/10/21 Page 13 of 20




mean that a plaintiff automatically satisfies the injury-in-fact requirement whenever

a statute grants a person a statutory right and purports to authorize that person to sue

to vindicate that right.” Id. A bare procedural violation, “divorced from any concrete

harm,” cannot satisfy Article III’s injury-in-fact requirement, even if the plaintiff has

a statutory basis for litigating the claim in federal court. Id. If a plaintiff alleges a

“bare” procedural violation of a statute, there must also be an allegation of

“additional harm beyond the one Congress has identified” to establish standing. Id.

      However, in certain circumstances, the violation of a procedural right granted

by statute can be sufficient to constitute injury in fact without the allegation of any

additional harm beyond those identified by Congress. Spokeo II, 136 S. Ct. at 1549.

The violation of a procedural right granted by statute is sufficient in and of itself to

constitute a concrete injury in fact if (i) “Congress conferred the procedural right to

protect a plaintiff’s concrete interests,” and (ii) “the procedural violation presents a

material risk of real harm to that concrete interest.” Macy, 897 F.3d at 756 (finding

that defendant’s misstatement of the statutory validation rights (failure to state that

the debtor’s validation request must be in writing) satisfied the concreteness prong

of the injury-in-fact requirement of Article III standing because it could result in a

loss of most statutory protections in § 1692g). “Whether a procedural violation is

cognizable depends on the particular circumstances of the case.” Buchholz, 946 F.3d

                                           13
Case 2:20-cv-12254-PDB-EAS ECF No. 15, PageID.95 Filed 08/10/21 Page 14 of 20




at 868. Accordingly, at the pleading stage, the plaintiff must allege some harm or

risk of harm to the particular concrete interest Congress sought to protect with the

applicable statutory provision. Id. at 870.

      As a court in this District explained:

      In the context of alleged violations of the FDCPA, the Sixth Circuit has
      rejected the notion that a consumer suffers a concrete injury any time
      that she receives a communication containing a misrepresentation, no
      matter how trivial, during the debt collection process. E.g., Lyshe, 854
      F.3d at 858. Rather, under Sixth Circuit precedent, the types of
      misrepresentations that are sufficient in and of themselves to create a
      concrete injury are restricted to the heartland of misrepresentations that
      Congress intended to prevent when it enacted the FDCPA, namely: (i)
      misrepresentations as to whether the plaintiff owed the debt, such as
      misstatements regarding the identity of the debtor, the amount of debt
      owed, or the validity of the debt; (ii) misrepresentations that could
      cause the plaintiff to waive his procedural rights under the FDCPA; and
      (iii) threats of arrest or criminal prosecution if the plaintiff fails to pay
      the debt. See Buchholz, 946 F.3d at 870.

Randolph v. Congress Collections LLC, No. 20-cv-12146, 2021 WL 1738874, at *3

(E.D. Mich. May 3, 2021) (emphasis added). See also Hagy v. Demers & Adams,

882 F.3d 616, 621-23 (6th Cir. 2018) (dismissing plaintiffs’ claim – that the

collection letter failed to disclose that it was a “communication … from a debt

collector” – on standing grounds because plaintiffs “have not shown … that this

failure to disclose caused them any actual harm beyond [a] ‘bare procedural

violation.’”).


                                           14
Case 2:20-cv-12254-PDB-EAS ECF No. 15, PageID.96 Filed 08/10/21 Page 15 of 20




      In this case, Plaintiff contends that:

      deceptively threatening to issue negative credit reports to the credit
      bureaus during the 30-day validation period implies that if Plaintiff
      does not “act now” (as it were, set off in quotation marks), she will face
      grave consequences to her credit history. This puts Plaintiff at a
      materially greater risk of making decisions that are detrimental to her
      legal and financial affairs because she is induced to pay immediately
      (indeed, threatened if she doesn’t) during the 30-day validation period,
      causing her to forego and overlook her validation rights.

(Pl.’s Resp. at p. 11, PageID.64.) Plaintiff argues that the “risk of such forfeiture is

enough to satisfy the injury-in-fact requirement of Article III because seeking

validation of a debt is one of the central interests that Congress sought to protect

under the statute.” (Id.)

      The Court disagrees with Plaintiff’s argument and finds that Plaintiff lacks

standing to pursue her claims in this case for a number of reasons. First, while

Plaintiff brings claims for violations of both 15 U.S.C. §§ 1692e and 1692g, she does

not allege that the statutorily-required validation (or “g-notice”) language in the

Collection Letter itself is misleading or deceptive or otherwise inadequate. Indeed,

the language in the letter appears to track the language required by 15 U.S.C. §

1692g(a). Plaintiff further does not dispute the validity or amount of the debt, or that

she owes a debt. Rather, Plaintiff offers a constrained reading of a single sentence in

the collection letter – that “[t]his account may be placed on your personal credit file


                                          15
Case 2:20-cv-12254-PDB-EAS ECF No. 15, PageID.97 Filed 08/10/21 Page 16 of 20




and thus negatively impact your credit score if left unresolved” (Letter, PageID.14

(emphases added)) – and argues that this sentence “overshadows” the statutorily-

required validation notice and somehow could cause her, or others, to waive their

procedural rights under the FDCPA. However, this single sentence in the Letter,

which appears in the same font and size, and on the same page as the validation

notice directly below it, does not in any way instruct, or imply, that Plaintiff must

“act now,” as Plaintiff alleges in her Response brief, or otherwise convey a false

sense of urgency. It only states that the account “may” be placed in her credit file “if

left unresolved.” This statement would not cause (and apparently did not cause)

Plaintiff to waive her procedural rights under the statute. The Court rejects Plaintiff’s

“idiosyncratic interpretation” of the Collection Letter.

      Further, Plaintiff has failed to show that merely informing a consumer that her

debt, if not paid, may be reported to a consumer reporting agency, constitutes a

violation of the FDCPA. Indeed, the FDCPA ordinarily allows debt collectors to

communicate with reporting agencies so long as otherwise permitted by law. 15

U.S.C. § 1692c(b) (“[A] debt collector may not communicate, in connection with

the collection of any debt, with any person other than the consumer, his attorney, a

consumer reporting agency if otherwise permitted by law ...”) (emphases added).

See also Sabel v. Halsted Fin. Servs., LLC, No. 20-CV-1216 (CS), 2020 WL

                                           16
Case 2:20-cv-12254-PDB-EAS ECF No. 15, PageID.98 Filed 08/10/21 Page 17 of 20




6274986, at *3-4 (S.D.N.Y. Oct. 26, 2020) (collecting cases rejecting arguments that

such credit reporting language, standing alone, violates the FDCPA or overshadows

the validation notice). In fact, as a Court in this District found, “[e]ven assuming that

this [type of statement] is a misrepresentation, it is light years away from the types

of misrepresentations that are sufficient in and of themselves to create an injury in

fact.” Randolph, supra, 2021 WL 1738874, at *3 (emphasis added) (finding that the

plaintiff cannot prevail on the theory that an alleged statutory violation, by itself, is

an injury in fact, based on a statement in a letter to plaintiff that her delay in paying

the debt “may result in a negative effect on your credit score, causing you to pay …

higher interest rates on loans and auto insurance rates in the future”).

      Finally, the cases Plaintiff relies on in her Response are distinguishable. In

Martin v. Trott Law, P.C., 265 F. Supp. 3d 731 (E.D. Mich. 2017), the court noted

that it “already has held in its prior opinion that a jury reasonably could conclude

that the letters at issue in this case were objectively misleading to the ‘least

sophisticated consumer’” because the letters deceptively used law firm letterhead

and a generic signature “Trott & Trott, P.C.”, which would lead a reasonable

consumer to the false impression the letters were from an attorney when in fact they

were generated and sent by administrative personnel not engaged in the practice of

law. Id. at 748; see Martin v. Trott Law, P.C., 198 F. Supp.3d 794, 804-05 (E.D.

                                           17
Case 2:20-cv-12254-PDB-EAS ECF No. 15, PageID.99 Filed 08/10/21 Page 18 of 20




Mich. 2016) (denying defendant’s motion to dismiss such claim). 15 U.S.C. §

1692e(3) (prohibiting “[t]he false representation or implication that any individual

is an attorney or that any communication is from an attorney”). The Court found that

the failure to accurately disclose this information as required by the FDCPA was

sufficient to confer standing. Martin, 265 F. Supp. 3d at 749. There are no similar

“objectively misleading” statements or omissions in the letter in this case.

       Plaintiff also relies on Adams v. Seterus, Inc., No. 18-12731, 2019 WL

4735157 (E.D. Mich. Sept. 27, 2019), for the proposition that standing is established

based purely on alleged violations of the FDCPA. However, in that case, the issue

was not whether the plaintiff failed to satisfy the first element of standing by not

alleging an injury in fact. Rather, the defendant argued that plaintiff failed to identify

that any alleged injury in fact (in that case, alleged “anxiety, stress, anger, frustration,

and mental anguish”) is traceable to statements made by defendant in the debt

collection letter. Id. at *3. The court rejected defendant’s argument that plaintiff’s

injury was caused solely by her own default on her mortgage and loan, and found

that she had sufficiently alleged a concrete harm attributable (fairly traceable) to the

dunning letter sent by defendant. Id.

       Finally, in Geary v. Green Tree Servicing, LLC, No. 2:14-CV-00522, 2017

WL 2608691 (S.D. Ohio June 16, 2017), the court found that defendant’s failure to

                                            18
Case 2:20-cv-12254-PDB-EAS ECF No. 15, PageID.100 Filed 08/10/21 Page 19 of 20




include the FDCPA-required statutory debt validation notice in the debt collection

letter satisfied the “concreteness” prong of injury in fact because it created the real

risk of plaintiffs forfeiting their rights to dispute or require defendant to verify their

debt. Id. at *4. Conversely, in this case, there is no dispute that Defendant provided

the statutorily-required validation notice language, and Plaintiff has not alleged that

Defendant failed to include such a statutorily-required notice or that the notice is

otherwise inadequate.

      Plaintiff has failed to show that she suffered a harm that Congress intended to

prevent or that is analogous to a harm that the common law recognizes. The

Collection Letter does not misrepresent the validity or status of the debt, demand

payment by a certain date, or misstate Plaintiff’s dispute or validation rights, and

Plaintiff’s “idiosyncratic” interpretation of that letter to the contrary is rejected. The

Court finds that Plaintiff has failed to allege facts demonstrating that she has the

requisite legal standing to bring a claim under the FDCPA, and accordingly

dismisses her Complaint.

                                 IV. CONCLUSION

      For the reasons discussed above, Defendant Congress Collection LLC’s

motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(1) is GRANTED and Plaintiff’s



                                           19
Case 2:20-cv-12254-PDB-EAS ECF No. 15, PageID.101 Filed 08/10/21 Page 20 of 20




Complaint is DISMISSED WITHOUT PREJUDICE for lack of subject matter

jurisdiction.

IT IS SO ORDERED.


                                          s/Paul D. Borman
Dated: August 10, 2021                    Paul D. Borman
                                          United States District Judge




                                     20
